
	

116 SRES 350 ATS: Designating September 2019 as “National Childhood Cancer Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Manchin (for himself, Mr. Hawley, Mr. Reed, and Mrs. Capito) submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating September 2019 as National Childhood Cancer Awareness Month.
	
	
 Whereas each year more than 15,000 children under the age of 19 in the United States, and more than 300,000 children globally, are diagnosed with cancer;
 Whereas every year more than 1,700 children under the age of 19 in the United States lose their lives to cancer;
 Whereas childhood cancer is the leading cause of death from disease and the second overall leading cause of death for children in the United States;
 Whereas the 5-year survival rate for children with cancer has increased from 58 percent in the mid-1970s to 84 percent in 2019, representing significant improvement from previous decades; and
 Whereas cancer occurs regularly and randomly and spares no racial or ethnic group, socioeconomic class, or geographic region: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2019, as National Childhood Cancer Awareness Month;
 (2)requests that the Federal Government, States, localities, and nonprofit organizations observe the month with appropriate programs and activities, with the goal of increasing public knowledge of the risks of cancer; and
 (3)recognizes the human toll of cancer and pledges to make the prevention and cure of cancer a public health priority.
			
